Citation Nr: 0609598	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for squamous cell carcinoma of the left 
true vocal cord, rated as 10 disabling.

2.  Entitlement to a compensable evaluation from an original 
grant of service connection for organic impotence disability, 
claimed as sexual dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted entitlement to service 
connection for sexual dysfunction and cancer of the larynx.  
The RO assigned noncompensable evaluations for each service-
connected disability, effective from June 6, 2003, the date 
of claim.  

The RO also awarded entitlement to special monthly 
compensation based on loss of use of a creative organ, and, 
service connection for prostate cancer with a 20 percent 
disability rating; both awards were made effective from the 
date of claim.  In August 2004, the RO, inter alia, assigned 
a 10 percent evaluation for service-connected residuals of 
squamous cell carcinoma of the left true vocal cord, 
effective from June 6, 2003.  

In November 2004, the veteran moved; jurisdiction of the 
claims file was later transferred to the RO in Providence, 
Rhode Island.

In February 2006, the veteran presented testimony during a 
video conference hearing before the undersigned Acting 
Veterans Law Judge (VLJ).  A copy of the hearing transcript 
issued following the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  

In the present case, the Boards notes that, while notice was 
afforded vis-à-vis establishing service connection for the 
claimed disorders, no notice has been provided to the veteran 
regarding his claims for increased initial ratings.  As such, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). 

The veteran has testified that his service-connected 
disabilities manifested by residuals of cancer of the left 
true vocal cord and organic impotence have worsened since he 
was last examined in December 2004.  In this regard, the RO 
should schedule the veteran for VA examinations in order to 
ascertain the current nature and severity of his service-
connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

Further, the veteran testified that he was to undergo a VA 
primary care examination in February 2005, presumably, at the 
VA Medical Center (VAMC) in Providence, Rhode Island.  
However, the most current VA treatment records only date up 
to January 2005.  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey 
v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  As such, the RO should obtain all 
outstanding treatment records.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran's treatment records 
from the VA Medical Centers in 
Providence, Rhode Island pertaining to 
the disabilities at issue for the 
period from January 2005 to the present 
should be obtained and associated with 
his claims folder.  If the search for 
such records have negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.

3.  After obtaining the above evidence, 
to the extent available, the veteran 
should be afforded a VA respiratory 
diseases examination to ascertain the 
current nature and severity of his 
service-connected residuals of squamous 
cell carcinoma of the left true vocal 
cord.   

Also, the veteran should be afforded a 
VA genitourinary examination in order 
to ascertain the current nature and 
severity of his service-connected 
organic impotence disability, claimed 
as sexual dysfunction. 

The claims folder must be made 
available to and reviewed by the 
examiners prior to completing the 
requested examination reports and the 
examiners must document that such 
review was undertaken.  A complete 
rationale for all opinions expressed 
must 	be provided.  All reports should 
be typed.

4.  The examination reports should be 
reviewed to ensure complete compliance 
with the directives of this REMAND.  If 
the reports are deficient in any 
manner, corrective procedures should be 
implemented.

5.  When the development requested has 
been completed, the veteran's claims 
should again be reviewed on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


